Citation Nr: 1700197	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  14-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to May 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of those proceedings is of record.

This appeal was previously before the Board in June 2016 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2011 Statement in Support of Claim and Authorization and Consent to Release Information to the Department of Veterans Affairs, the Veteran reported treatment for hypertension from Dr. Sidney A. Mitchell in Fultondale, Alabama 35068 from March 1972 to May 1973.  The Veteran reported that Dr. Sidney A. Mitchell is deceased.  These records have not been requested by the AOJ.  These records, along with any additional, pertinent VA or private treatment records should be obtained and associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.  

After any additional evidence has been associated with the claims file, request that the examiner who conducted the August 2016 VA examination, or if the examiner is no longer available, a suitable replacement, review the claims file and prepare an addendum opinion regarding whether the Veteran's hypertension is related to service including as secondary to service-connected disabilities, or began within one year of his termination from service.  

The Board notes that in a September 2011 statement, the Veteran contended that he started suffering from hypertension while on active duty and it continued over the years; however, the service treatment records show no hypertension during service.  See Gardin v. Shinseki, 613 F.3d 1374, 1379-80 (Fed. Cir. 2010) (approving the Board's analysis where it found the Veteran's lay statements not credible because they were contradicted by contemporaneous SMRs).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request treatment records from Dr. Sidney A. Mitchell in Fultondale, Alabama 35068 from March 1972 to May 1973.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify any additional outstanding VA or private treatment records pertaining to his claim.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hypertension symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After any additional evidence has been associated with the claims file, request that the examiner who conducted the August 2016 VA examination, or if the examiner is no longer available, a suitable replacement, review the claims file and prepare an addendum opinion.  The examiner should opine as to as to whether it is at least as likely as not that:

a. the Veteran's hypertension is related to or had its onset during service; or

b. the Veteran's hypertension became manifest within one year of service discharge; or

c. the Veteran's hypertension is attributable to herbicide exposure during service; or

d. the Veteran's hypertension was caused by his PTSD, headaches, or cataracts or any of the medications taken to treat those conditions; or

e. the Veteran's hypertension has been aggravated by his PTSD, headaches, or cataracts or any of the medications taken to treat those conditions.
If the examiner finds that the Veteran's hypertension was not caused by his PTSD, headaches, or cataracts or any of the medications taken to treat those conditions, but has been aggravated by them, then he/she should state the baseline level of severity of the hypertension, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's PTSD, headaches, or cataracts or any prescribed medications.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The examiner should review the Veteran's claims file and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




